 Case 4:19-ap-01035-SDR          Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19      Desc
                                 Main Document    Page 1 of 30




SIGNED this 3rd day of April, 2020




           ________________________________________________________________


                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     SOUTHERN DIVISION


  In re:                                                      No. 4:19-bk-11439-SDR
                                                              Chapter 7
  Robert Michael Thompson,

                 Debtor;

  Darlene Robinson, ACNPc and
  Glite Healthcare Alliance, PLLC,

                 Plaintiff;

  v.

                                                              Adversary Proceeding
                                                              No. 4:19-ap-1035-SDR
  Robert Michael Thompson,

                 Defendant.




                                              1
Case 4:19-ap-01035-SDR             Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                         Desc
                                   Main Document    Page 2 of 30


                                             MEMORANDUM

    I.       Introduction

         On June 14, 2019, Darlene Robinson, ACNPc, and Elite Healthcare Alliance, PLLC, (“Ms.

Robinson” or “the Plaintiff”) filed a complaint in this adversary proceeding against Robert Michael

Thompson, D.C., (“Dr. Thompson” “the Debtor,” or “the Defendant”) seeking a judgment from

this Court that a debt in the amount of $2,587,123.29 is nondischargeable pursuant to 11 U.S.C.

§§ 523(a)(2)(A), 523(a)(4), and 523(a)(6). [Doc. No. 1]. 1 The debt arises from a judgment Ms.

Robinson obtained against Dr. Thompson on August 24, 2010, in the Chancery Court for Davidson

County, Tennessee (“Chancery Court”) for $1,200,000 in compensatory damages and $200,000 in

punitive damages based on findings of breach of contract, fraud, intentional misrepresentation, and

conversion. Ms. Robinson seeks a finding in this Court that the entire judgment plus post-judgment

interest is nondischargeable.

         On August 20, 2019, Dr. Thompson filed an answer while acting pro se. [Doc. No. 9].

After later obtaining counsel, Dr. Thompson filed an amended answer through counsel. [Doc. No.

29]. On March 9, 2020, Ms. Robinson filed a motion for summary judgment pursuant to Federal

Rule of Civil Procedure 56, as incorporated into this adversary proceeding by Federal Rule of

Bankruptcy Procedure 7056. [Doc. No. 38]. On March 19, 2020, Dr. Thompson through counsel

filed a response in opposition to Ms. Robinson’s motion for summary judgment. [Doc. No. 44].

Ms. Robinson filed a reply on March 26, 2020. [Doc. No. 45].

         The parties’ dispute arises out of the ownership and operation of a pain management and

chiropractic clinic, Tennessee Wellness Centers, PLLC (“TWC”). The Chancery Court found that



1
 All docket entry reference numbers refer to docket entries for Adversary Proceeding No. 1:19-ap-1035-SDR, unless
otherwise noted.

                                                       2
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                Desc
                               Main Document    Page 3 of 30


Ms. Robinson, a nurse practitioner, and Dr. Thompson, a chiropractor, had formed a contract in

which either: (1) they each “jointly own[ed] TWC and shared on a 50/50 basis, the net profits . . .

plus their salaries and benefits”; or (2) Dr. Thompson solely owned TWC but he and Ms. Robinson

had agreed to “share equally the net profits of TWC, plus their salaries and benefits.” [Doc. No.

41-1, at 6]. The Chancery Court found, inter alia, that Dr. Thompson had “breached the parties’

contract by failing to pay Ms. Robinson half of the net profits of TWC;” that he had “engaged in

a pattern of fraud and misrepresentation in order to deprive” Ms. Robinson of her share; that Dr.

Thompson had “converted funds of TWC” that would otherwise have benefitted Ms. Robinson to

his personal use and benefit; and that “as a direct and proximate cause of [Dr. Thompson’s] breach

of contract, fraud, misrepresentation and conversion, Ms. Robinson suffered compensatory

damages in the amount of $1,200,000.” [Id. at 7-9]. The Chancery Court also found by clear and

convincing evidence that punitive damages in the amount of $200,000 were warranted because Dr.

Thompson had “acted intentionally, fraudulently and maliciously to induce Ms. Robinson to

remain at TWC and to both build and manage a highly successful pain management practice based

on an agreement that Ms. Robinson would share equally with Dr. Thompson the net profits of

TWC, with no intent to follow through with that agreement.” [Id. at 11].

       Ms. Robinson now seeks a summary judgment finding that the Chancery Court’s award of

damages is nondischargeable in Dr. Thompson’s bankruptcy case. Ms. Robinson argues that she

is entitled to judgment as a matter of law because the doctrine of collateral estoppel prevents Dr.

Thompson from relitigating the issues decided in the Chancery Court judgment. [Doc. No. 39, at

23]. Dr. Thompson does not object to the admittance of the Chancery Court’s findings in this

adversary proceeding. [Doc. No. 44-1, at 1-2, 8]. Rather, Dr. Thompson argues that the findings

the Chancery Court made do not correspond to the elements of a nondischargeability claim under



                                                3
Case 4:19-ap-01035-SDR          Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                Desc
                                Main Document    Page 4 of 30


sections 523(a)(2)(A), (a)(4), or (a)(6) and that, therefore, summary judgment is improper.

          The Court has reviewed the motion for summary judgment, the pleadings and briefing filed

by the parties, the record, and the applicable law. For the reasons explained below, the Court will

GRANT in part and DENY in part Ms. Robinson’s motion for summary judgment. The Court will

GRANT the motion for summary judgment to the extent that it will enter an order finding that the

debt owed to Ms. Robinson is nondischargeable under sections 523(a)(2)(A) and (a)(6). The Court

will DENY the motion for summary judgment with respect to section 523(a)(4). Although Dr.

Thompson has not moved for summary judgment, the Court will consider granting summary

judgment for Dr. Thompson on the section 523(a)(4) claim. In accordance with Federal Rule of

Civil Procedure 56(f), the Court will postpone the trial scheduled for April 20, 2020, and will give

Ms. Robinson until April 24, 2020, in which to file a responsive brief if she wishes to proceed to

trial on her section 523(a)(4) claim. If no response is filed, the Court will dismiss the section

523(a)(4) claim and close this adversary proceeding.

   II.       Jurisdiction

          The Court has jurisdiction to hear and decide this adversary proceeding pursuant to 28

U.S.C. §§ 157 and 1334, as well as the general order of reference entered in this district. An action

to determine the dischargeability of a particular debt is a core proceeding, and the parties have

consented to entry of a final judgment by this Court. See 28 U.S.C. § 157(b)(2)(H).

   III.      Undisputed Facts

          The following facts are taken from Ms. Robinson’s statement of undisputed facts and

attached exhibits, to which Dr. Thompson has stated he has no objection. [Doc. No. 41; Doc. No.

44-1, at 1, 2, 8]. The Court notes that Dr. Thompson intentionally did not file a response to Ms.

Robinson’s statement of undisputed facts, contending that there was no requirement for him to do


                                                 4
Case 4:19-ap-01035-SDR          Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                  Desc
                                Main Document    Page 5 of 30


so found in Federal Rule of Civil Procedure 56. [Doc. No. 44-1, at 8]. Regardless, the Local

Bankruptcy Rules of the United States Bankruptcy Court for the Eastern District of Tennessee

require a “response to the [summary judgment] movant’s statement of undisputed material facts”

and provide that “[a]bsent a response . . . the material facts set forth in the movant’s statement will

be deemed admitted.” E.D. Tenn. LBR 7056-1(b). Accordingly, the facts set forth below are

deemed admitted for purposes of summary judgment. See Schulz Brau Brewing, LLC v. Evans (In

re Evans), No. 3:16-bk-32647-SHB, Adv. No. 3:17-ap-3001-SHB, 2018 WL 1577716, at *1

(Bankr. E.D. Tenn. Mar. 28, 2018).

       On November 25, 2009, Dr. Thompson filed a lawsuit against Ms. Robinson styled

Tennessee Wellness Centers, PLLC and Michael Thompson, DC v. Elite Healthcare Alliance,

PLLC, Darlene Robinson, ACNPc and Larry McCoy, DC, in the Chancery Court of Davidson

County, Tennessee, Docket No. 09-2247-III. At the time Dr. Thompson filed suit, he was

represented by counsel.

       On February 19, 2010, Ms. Robinson filed her answer and counterclaim in the Chancery

Court. On February 22, 2010, she filed and served an amended counterclaim against Dr. Thompson

alleging claims of breach of contract, fraud, intentional misrepresentation, conversion and for an

accounting. Dr. Thompson was required to file an answer within thirty days; however, no response

was ever filed.

       Dr. Thompson’s attorney moved to withdraw from representation of Dr. Thompson on

April 1, 2010. On April 20, 2010, Ms. Robinson filed a response to the motion to withdraw

requesting that, upon the granting of the motion, the Chancery Court require Dr. Thompson to

obtain substitute counsel within thirty days or be presumed to be proceeding pro se. By order

entered May 24, 2010, the Chancery Court granted the motion to withdraw but required Dr.



                                                  5
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19               Desc
                               Main Document    Page 6 of 30


Thompson to have new counsel file a notice of appearance by June 30, 2010, or else Dr. Thompson

was to file a notice indicating that he would be proceeding pro se. The order granting withdrawal

also provided that failure to comply with the deadline would result in Dr. Thompson’s claims being

dismissed without prejudice for failure to prosecute.

       On May 28, 2010, Ms. Robinson filed a motion for default judgment, as to liability only,

against Dr. Thompson regarding the claims in her counterclaim. Ms. Robinson gave notice to Dr.

Thompson that the hearing on her motion for default judgment was set for June 11, 2010, and that

Dr. Thompson’s failure to appear or otherwise respond might result in the motion being granted

without further notice. The Chancery Court held a default judgment hearing on June 11, 2010;

however, Dr. Thompson did not appear nor file a response.

       On June 29, 2010, Dr. Thompson filed pro se a “Petition to the Court for Additional Time”

within which to obtain counsel and/or notify the Chancery Court that he was proceeding pro se.

Ms. Robinson objected, but the Chancery Court extended Dr. Thompson’s deadline to obtain

counsel to September 3, 2010. The Chancery Court order indicated that noncompliance with the

deadline would result in an automatic dismissal without prejudice of his complaint. Dr. Thompson

failed to meet the September 3, 2010 deadline.

       Following the hearing held on June 11, 2010, the Chancery Court entered a default

judgment on July 6, 2010, against Dr. Thompson as to liability only and set a damages hearing for

August 5, 2010. The Chancery Court’s order provided notice to Dr. Thompson of the granting of

the default judgment and of the evidentiary hearing set for August 5, 2010.

       On August 5, 2010, the Chancery Court held an evidentiary hearing regarding Ms.

Robinson’s claim for damages. However, Dr. Thompson did not appear. At the evidentiary

hearing, the Chancery Court nevertheless heard testimony and considered documentary evidence



                                                 6
Case 4:19-ap-01035-SDR          Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19               Desc
                                Main Document    Page 7 of 30


regarding Ms. Robinson’s claims for compensatory and punitive damages against Dr. Thompson.

On August 24, 2010, the Chancery Court entered its Findings of Fact, Conclusions of Law and

Order of Judgment in favor of Ms. Robinson (“Chancery Court judgment”). The Chancery Court

ruled that Dr. Thompson engaged in intentional misrepresentation and fraud as to Ms. Robinson

and cited specific instances of fraudulent misconduct. The Chancery Court judgment included over

ten pages of findings of fact and conclusions of law, which are summarized below.

       The Chancery Court found that the parties agreed to jointly and equally own and operate a

combined pain management and chiropractic clinic, that both parties would devote their efforts to

building and maintaining their respective practices, and that the parties would be paid the same

salary and benefits and would split the net profits of the company equally between them. The

Chancery Court found that Dr. Thompson made repeated false misrepresentations to Ms. Robinson

that he would honor their agreement and that he would commit the agreement to writing. However,

he never did so and in fact did not intend to do so each time he assured Ms. Robinson that their

agreement would be committed to writing.

       Despite acknowledging the terms of the parties’ agreement on several occasions, both

orally and in writing, Dr. Thompson failed and refused to share the net profits of the company with

Ms. Robinson. Through numerous artifices of fraud, both oral and written, Dr. Thompson made

himself the sole beneficiary of Ms. Robinson’s hard work and her building of a very financially

successful pain management clinic. Despite the parties’ agreement, during a week that Ms.

Robinson was away from the clinic undergoing surgery, Dr. Thompson formed TWC with himself

as the sole member and proceeded to operate the business as his own. Dr. Thompson worked less

and less to the extent that Ms. Robinson’s pain management practice produced ninety-five percent

of the company’s net profits.



                                                7
Case 4:19-ap-01035-SDR           Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                   Desc
                                 Main Document    Page 8 of 30


        At one point, Ms. Robinson confronted Dr. Thompson and told him that unless he

committed their agreement to writing and she received compensation she would move her practice

and patients to another location. This would have resulted in termination of the business due to the

fact that Ms. Robinson’s pain management portion of the clinic generated practically all of the

business’ income. Dr. Thompson then suggested that they both consult with his attorney in order

to commit their agreement to writing. During their meeting, Dr. Thompson’s attorney falsely

represented to Ms. Robinson that, as an acute care nurse, she was legally prohibited from having

an ownership interest in TWC. The Chancery Court specifically found that this conduct

“support[ed] Ms. Robinson’s claim that Dr. Robinson intentionally engaged in fraud and

misrepresentation in order to avoid the profit-sharing to which they had agreed, as well as to avoid

their equal ownership in the business.” [Doc. No. 41-1, at 4-5]. Further, the Chancery Court found

that “Dr. Thompson employed the erroneous legal advice of his attorney in an effort to deceive

Ms. Robinson into believing her partial ownership of TWC would be illegal and, having done so,

began a pattern of conduct intended to keep Ms. Robinson at TWC for a fraction of the

compensation to which they had originally agreed.” [Id. at 11-12].

        The Chancery Court found that Dr. Thompson had “engaged in a pattern of fraud and

misrepresentation in order to deprive Ms. Robinson of her fifty percent . . . interest in the net profits

of TWC and to continue to reap the benefits of her work and efforts. . . .” [Id. at 7]. The Chancery

Court found that Dr. Thompson fraudulently withheld $1,200,000 in net profits from Ms. Robinson

over the course of two years. [Id. at 9]. The Chancery Court found “clear and convincing evidence

that Dr. Thompson . . . acted intentionally, fraudulently and maliciously to induce Ms. Robinson

to remain at TWC and to both build and manage a highly successful pain management practice

based on an agreement that Ms. Robinson would share equally with Dr. Thompson the net profits



                                                   8
Case 4:19-ap-01035-SDR          Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                 Desc
                                Main Document    Page 9 of 30


of TWC, with no intent to follow through with that agreement.” [Id. at 11]. The Chancery Court

found that Dr. Thompson was “motivated solely by greed” and awarded $200,000 in punitive

damages. [Id. at 11-12].

       On September 27, 2010, the Chancery Court entered an order of dismissal referencing its

earlier judgment in favor of Ms. Robinson on her counterclaim and Dr. Thompson’s failure to meet

the extended September 3, 2010 deadline to proceed with his original complaint. [Doc. No. 41-

13]. The Chancery Court’s order of dismissal further provided that it “shall operate as an Order of

final disposition pursuant to Tenn. R. Civ. P. 58.” [Id. at 2].

   IV.     Standard of Review

       Federal Rule of Bankruptcy Procedure 7056 makes Federal Rule of Civil Procedure 56

applicable to bankruptcy adversary proceedings. See Fed. R. Bank. P. 7056. Summary judgment

is appropriate if there is no genuine dispute as to any material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a). The burden is on the moving party to show

conclusively that no genuine dispute of material fact exists, and the Court must view the facts and

all inferences to be drawn therefrom in the light most favorable to the nonmoving party. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Morris v. Crete Carrier Corp.,

105 F.3d 279, 280-81 (6th Cir. 1997); Spradlin v. Jarvis (In re Tri-City Turf Club, Inc.), 323 F.3d

439, 442 (6th Cir. 2003).

       Once the moving party presents evidence sufficient to support a motion under Rule 56, the

nonmoving party is not entitled to a trial merely on the basis of allegations. The nonmoving party

is required to come forward with some significant probative evidence which makes it necessary to

resolve the factual dispute at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The

moving party is entitled to summary judgment if the nonmoving party fails to make a sufficient


                                                  9
Case 4:19-ap-01035-SDR                  Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                             Desc
                                        Main Document    Page 10 of 30


showing on an essential element of the nonmoving party’s case with respect to which the

nonmoving party has the burden of proof. Id. at 323; Collyer v. Darling, 98 F.3d 211, 220 (6th Cir.

1996).

            The Court’s role in deciding a motion for summary judgment “is limited to determining

whether sufficient evidence has been presented to make the issue of fact a proper question for the

factfinder.” Deutsche Bank Nat’l Trust Co. v. Birchfield, No. 2:16-CV-19-TAV-MCLC, 2017 WL

3444694, at *2 (E.D. Tenn. Aug. 10, 2017) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). It is not the Court’s role at summary judgment to “weigh the evidence or determine

the truth of the matter.” Id. (citation omitted). Rather, “the inquiry performed is the threshold

inquiry of determining whether there is a need for a trial ˗˗ whether, in other words, there are any

genuine factual issues that properly can be resolved only by a finder of fact because they may

reasonably be resolved in favor of either party.” Id. (quoting Anderson, 477 U.S. at 250).

       V.       Analysis

                A. Preclusive Effect of Chancery Court Judgment

            Ms. Robinson contends that the debt Dr. Thompson owes her due to the Chancery Court

judgment is nondischargeable under section 523(a)(2)(A) because it arose out of fraud, under

section 523(a)(4) because it arose out of fraud or defalcation while acting in a fiduciary capacity,

and under section 523(a)(6) because it arose out of a willful and malicious injury. [Doc. No. 38, at

2-3]. She contends that she is entitled to summary judgment based on the preclusive effect of the

factual findings made by the Chancery Court.

            The doctrine of collateral estoppel applies in dischargeability actions under 11 U.S.C. §

523(a). 2 Rally Hill Prods., Inc. v. Bursack (In re Bursack), 65 F.3d 51, 53 (6th Cir. 1995) (citing


2
    When considering the issue of dischargeability, collateral estoppel, or issue preclusion, differs from res judicata, or

                                                             10
Case 4:19-ap-01035-SDR                Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                              Desc
                                      Main Document    Page 11 of 30


Grogan v. Garner, 498 U.S. 279, 284 n.11, 111 S. Ct. 654, 112 L. Ed. 2d 755 (1991)). A party

may therefore be estopped from relitigating factual findings made by a state court in an action to

determine dischargeability if the requirements of collateral estoppel are met. Georgia Dep’t of

Human Servs. v. Oberg (In re Oberg), No. 1:14-bk-14496-SDR, Adv. No. 1:15-ap-1003-SDR,

2016 WL 5376186, at *4 (Bankr. E.D. Tenn. Sept. 26, 2016) (citing Spilman v. Harley, 656 F.2d

224, 228 (6th Cir. 1981)). The doctrine of collateral estoppel holds that, “[w]hen an issue of

ultimate fact has been determined by a valid judgment, that issue cannot be again litigated between

the same parties.” Rooney v. Hood (In re Hood), No. 3:17-bk-33605-SHB, Adv. No. 3:18-ap-3008-

SHB, 2019 WL 7580140, at *7 (Bankr. E.D. Tenn. Dec. 23, 2019) (quoting Black’s Law

Dictionary 260 (6th ed. 1990) (other citations omitted). The doctrine “shield[s] litigants (and the

judicial system) from the burden of re-litigating identical issues and . . . avoid[s] inconsistent

results.” Id. (citation omitted). “Collateral estoppel ‘promotes finality, conserves judicial

resources, and prevents inconsistent decisions,’ by barring ‘the same parties or their privies from

relitigating in a later proceeding legal or factual issues that were actually raised and necessarily




claim preclusion. See Rooney v. Hood (In re Hood), No. 3:17-bk-33605-SHB, Adv. No. 3:18-ap-3008-SHB, 2019 WL
7580140, at *7 (Bankr. E.D. Tenn. Dec. 23, 2019) (“[B]ecause federal courts have exclusive jurisdiction over actions
to determine nondischargeability, pure res judicata (or claim preclusion) does not apply in § 523(a)(2), (a)(4), or (a)(6)
proceedings even though ‘the prior determination regarding the existence and amount of the debt will be entitled to
preclusive effect.’”) (quoting Bruinsma v. Wigger (In re Wigger), 595 B.R. 236, 249 (Bankr. W.D. Mich. 2018)); see
also Brown v. Felsen, 442 U.S. 127, 136-37 (1979). As the Sixth Circuit has explained,

         The determination whether or not a certain debt is dischargeable is a legal conclusion based upon
         the facts in the case. The bankruptcy court has the exclusive jurisdiction to make that legal
         conclusion. It must apply the statute to the facts and decide to discharge or not. Therefore, res
         judicata does not apply to prevent litigation of every issue which might have been covered in the
         state court proceeding on the debt. However, that Congress intended the bankruptcy court to
         determine the final result [of] dischargeability or not does not require the bankruptcy court to
         redetermine all the underlying facts.

Spilman v. Harley, 656 F.2d 224, 227-28 (6th Cir. 1981).



                                                           11
Case 4:19-ap-01035-SDR          Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                   Desc
                                Main Document    Page 12 of 30


determined in an earlier proceeding.’” Id. (quoting Bowen ex rel. Doe v. Arnold, 502 S.W.3d 102,

107 (Tenn. 2016)).

        Under the fundamental principle of full faith and credit, “judicial proceedings [of any court

of any state] shall have the same full faith and credit in every court within the United States . . . as

they have by law or usage in the courts of such State . . . from which they are taken.” 28 U.S.C. §

1738. The United States Supreme Court has clarified that whether an issue raised in a subsequent

federal court proceeding is precluded by an earlier state court judgment must be determined by

reviewing the law of the state that rendered the judgment. See Migra v. Warren City Sch. Dist. Bd.

of Educ., 465 U.S. 75, 81 (1984); see also Marrese v. Am. Acad. of Orthopaedic Surgeons, 470

U.S. 373, 380 (1985). The Sixth Circuit has informed courts in this circuit that collateral estoppel

will apply if: “(1) the law of collateral estoppel in the state in which the issue was litigated would

preclude relitigation of such issue, and (2) the issue was fully and fairly litigated in state court.”

Markowitz v. Campbell (In re Markowitz), 190 F.3d 455, 461 (6th Cir. 1999).

        Accordingly, this Court must look to Tennessee law to determine if the findings made by

the Chancery Court have preclusive effect in this nondischargeability action. Under Tennessee

law, collateral estoppel “bars the same parties or their privies from relitigating in a later proceeding

legal or factual issues that were actually raised and necessarily determined in an earlier proceeding

. . . [so] that [such] determination is conclusive against the parties in subsequent proceedings . . .

.” Mullins v. State, 294 S.W.3d 529, 534 (Tenn. 2009). The party asserting collateral estoppel bears

the burden of proving the following:

        (1) that the issue to be precluded is identical to an issue decided in an earlier
        proceeding, (2) that the issue to be precluded was actually raised, litigated, and
        decided on the merits in the earlier proceeding [and was necessary to the judgment],
        (3) that the judgment in the earlier proceeding has become final, (4) that the party
        against whom collateral estoppel is asserted was a party or is in privity with a party
        to the earlier proceeding, and (5) that the party against whom collateral estoppel is

                                                  12
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                    Desc
                               Main Document    Page 13 of 30


       asserted had a full and fair opportunity in the earlier proceeding to contest the issue
       now sought to be precluded.

Long v. Piercy (In re Piercy), No. 3:18-ap-3043-SHB, 2019 WL 3943668, at *9 (Bankr. E.D. Tenn.
Aug. 20, 2019) (quoting Mullins, 294 S.W.3d at 535).

       As the Tennessee Supreme Court explained in Mullins:

       When a party invokes the doctrine of collateral estoppel, the court must first
       identify the legal or factual issues that were decided in the earlier proceeding. Then
       the court must identify the issue or issues sought to be precluded in the later
       proceeding. Finally, the court must determine whether the issue or issues sought to
       be precluded in the later proceeding are the same as the issue or issues that were
       actually decided in the earlier proceeding. For the doctrine of collateral estoppel to
       apply, the issue or issues sought to be precluded in the later proceeding must be
       identical, not merely similar, to the issue or issues decided in the earlier proceeding.

Mullins, 294 S.W.3d at 536 (citing Patton v. Estate of Upchurch, 242 S.W.3d 781, 787 (Tenn.
Ct. App. 2007)).

       In this case, the Chancery Court judgment is a final order and Dr. Thompson was a party

to the prior proceeding, thus satisfying the third and fourth elements of collateral estoppel under

Tennessee law. Based on Dr. Thompson’s amended answer and brief in opposition to summary

judgment, the Court ascertains no genuine dispute of fact with respect to the fifth element,

requiring that he had a full and fair opportunity to contest the issues now sought to be precluded.

The undisputed facts show that Dr. Thompson initiated the litigation that lead to the judgment

against him, filed motions when represented by counsel and later as a pro se litigant, and received

notice of both the default judgment hearing and the subsequent damages hearing. Although Dr.

Thompson did not appear, the Chancery Court held a full evidentiary hearing on the issue of

damages at which it accepted documentary evidence and heard testimony from witnesses. Based

on these undisputed facts, the Court concludes that a Tennessee court would find that Dr.

Thompson had a full and fair opportunity in the prior proceeding. See, e.g., Couch v. Panther

Petroleum, LLC (In re Couch), 704 F. App’x 569, 573-74 (6th Cir. 2017); Anderson v. Fisher (In



                                                 13
Case 4:19-ap-01035-SDR                 Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                                  Desc
                                       Main Document    Page 14 of 30


re Anderson), 520 B.R. 89, 95 (B.A.P. 6th Cir. 2014). Consequently, the fifth element for the

application of collateral estoppel is satisfied.

         Dr. Thompson’s brief in opposition to summary judgment argues only that the Chancery

Court made insufficient findings upon which this Court could rely in making a finding of

nondischargeability under sections 523(a)(2)(A), (a)(4), and (a)(6). 3 [Doc. No. 44-1, at 6-8]. In

essence, Dr. Thompson contends that even if this Court were to accept the Chancery Court’s

findings in total, the elements of the state law torts comprising the judgment do not correspond

with the elements required for nondischargeability under the applicable sections of the Bankruptcy

Code. Although not stated as such, the Court interprets Dr. Thompson’s arguments to apply to the

first and second elements of collateral estoppel under Tennessee law. Accordingly, the Court will

review these elements of collateral estoppel in light of the proof required to establish

nondischargeability under the Bankruptcy Code.

              B. Section 523(a)(2)(A)

         Ms. Robinson first argues that the debt owed to her by Dr. Thompson under the Chancery

Court judgment is nondischargeable under section 523(a)(2)(A), which prohibits discharge of a

debt based on “false pretenses, a false representation, or actual fraud, other than a statement

respecting the debtor’s or an insider’s financial condition. . . .”4 11 U.S.C. § 523(a)(2)(A). The


3
  Dr. Thompson also contends that it is “significant” that the findings in the Chancery Court judgment were signed by
Chancellor Ellen Hobbs Lyle but were prepared and submitted by Ms. Robinson’s counsel. [Doc. No. 44-1, at 3]. Dr.
Thompson argues, without citation to any legal authority, that the judgment consequently should be scrutinized under
a “stricter analysis.” [Id.]. The Court is not persuaded. The judgment is signed by Chancellor Lyle and was filed on
the Chancery Court’s docket as a final judgment. The judgment has the conclusive, final effect of law regardless of
whether counsel may have drafted proposed findings for Chancellor Lyle’s review. Moreover, the Court observes that
the judgment contains a handwritten notation and an additional finding containing the initials of Chancellor Lyle
further demonstrating that she closely reviewed and carefully considered the findings she made before signing and
entering the judgment. The Court will apply the collateral estoppel standard applicable to final judgments in
Tennessee. See Mullins, 294 S.W.3d at 534-35.
4
  In her motion for summary judgment and supporting brief, Ms. Robinson argues that the debt should also be found
nondischargeable under section 523(a)(2)(B), which excepts from discharge a debt “to the extent obtained by . . . use
of a statement in writing: (i) that is materially false; (ii) respecting the debtor’s . . . financial condition; (iii) on which

                                                             14
Case 4:19-ap-01035-SDR                Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                              Desc
                                      Main Document    Page 15 of 30


Sixth Circuit has held that to demonstrate nondischargeability under section 523(a)(2)(A), a

creditor must prove four elements: (1) the debtor obtained money or property from or belonging

to the creditor through false pretenses and/or material misrepresentations that at the time the debtor

knew were false or that the debtor made with gross recklessness as to their truth or through actual

fraud; (2) the debtor intended to deceive the creditor at the time the false pretenses,

misrepresentations, or actual fraud occurred; (3) the creditor justifiably relied on the false

pretenses, misrepresentation, or actual fraud; and (4) the creditor’s reliance was the proximate

cause of loss. Rembert v. AT & T Universal Card Servs., Inc. (In re Rembert),141 F.3d 277, 280-

81 (6th Cir. 1998); see also Lansden v. Jones (In re Jones), 585 B.R. 465, 502 (Bankr. E.D. Tenn.

2018). Each element must be demonstrated by a preponderance of the evidence. In re Jones, 585

B.R. at 502.

         An objection to dischargeability may be based on something broader than a specific

statement by the debtor. In In re Vitanovich the Sixth Circuit Bankruptcy Appellate Panel

addressed the meaning of “actual fraud” within the context of section 523(a)(2)(A):

         We adopt the position of the Court of Appeals for the Seventh Circuit that actual
         fraud as used in 11 U.S.C. § 523(a)(2)(A) is not limited to misrepresentations and
         misleading omissions. When a debtor intentionally engages in a scheme to deprive
         or cheat another of property or a legal right, that debtor has engaged in actual fraud
         and is not entitled to the fresh start provided by the Bankruptcy Code.

Mellon Bank v. Vitanovich (In re Vitanovich), 259 B.R. 873, 877 (B.A.P. 6th Cir. 2001) (citing

McClellan v. Cantrell, 217 F.3d 890, 893 (7th Cir. 2000)). Thus, “actual fraud” is broader than a

misrepresentation and encompasses “any deceit, artifice, trick, or design involving direct and


the creditor to whom the debtor is liable . . . reasonably relied; and (iv) that the debtor caused to be made or published
with intent to deceive.” 11 U.S.C. § 523(a)(2)(B); [Doc. No. 38, at 2; Doc. No. 39, at 18]. However, Ms. Robinson’s
complaint did not seek nondischargeability under section 523(a)(2)(B). [See Doc. No. 1, at 5]. In the absence of a
pleading seeking such relief, the Court will not grant Ms. Robinson summary judgment with respect to section
523(a)(2)(B).



                                                           15
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                 Desc
                               Main Document    Page 16 of 30


active operation of the mind, used to circumvent and cheat another.” Id. (quotation omitted).

“Actual fraud has been defined as intentional fraud, consisting in deception intentionally practiced

to induce another to part with property or to surrender some legal right, and which accomplishes

the end designed. It requires intent to deceive or defraud.” Id. (quoting Gerad v. Cole (In re Cole),

164 B.R. 951, 953 (Bankr. N.D. Ohio 1993)) (other quotation omitted). The United States Supreme

Court has likewise clarified that “[t]he term ‘actual fraud’ in § 523(a)(2)(A) encompasses forms

of fraud, like fraudulent conveyance schemes, that can be effected without a false representation.”

Husky Int’l. Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 1586-1587 194 L. Ed. 2d 655 (2016). A debtor’s

intent to defraud a creditor is measured by a subjective standard and must be ascertained through

review of the totality of the circumstances. Rembert, 141 F.3d at 281-82.

       Dr. Thompson contends that the Chancery Court’s findings are insufficient to support a

finding of nondischargeability for false pretenses, misrepresentation, or fraud. [Doc. No. 44-1, at

6]. The Court disagrees. Initially, the Court notes that Ms. Robinson’s countercomplaint, upon

which the judgment was granted, specifically plead “fraud/misrepresentation” as a count along

with the particular factual circumstances constituting the fraud. [Doc. No. 41-3, at 17]. Both the

Federal Rules of Bankruptcy Procedure, which incorporate the Federal Rules of Civil Procedure

into this adversary proceeding, as well as the Tennessee Rules of Civil Procedure, “require that all

complaints averring fraud state with particularity the circumstances constituting the fraud,

although the allegations concerning intent, knowledge, and the defendant’s condition of mind may

be stated generally.” See Gray v. Vinsant (In re Vinsant), 539 B.R. 351, 359 (Bankr. E.D. Tenn.

2015) (comparing Tenn. R. Civ. P. 9.02 with Fed. R. Civ. P. 9(b) (as incorporated in adversary

proceedings by Fed. R. Bankr. P. 7009)).




                                                 16
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                Desc
                               Main Document    Page 17 of 30


       Moreover, as our courts have previously observed, the elements for fraud or intentional

misrepresentation under Tennessee law are “substantially similar” to those required to find a debt

nondischargeable under section 523(a)(2)(A). Id. at 359 (citing Diggs v. Lasalle Nat’l Bank Ass’n,

387 S.W.3d 559, 564 (Tenn. 2012); see also Schulz Brau Brewing, LLC v. Evans (In re Evans),

No. 3:16-bk-32647-SHB, 2018 WL 1577716, at *4 (Bankr. E.D. Tenn. Mar. 28, 2018). To recover

for fraud or intentional misrepresentation in Tennessee, a plaintiff must prove:

               (1) that the defendant made a representation of a present or past fact; (2)
       that the representation was false when it was made; (3) that the representation
       involved a material fact; (4) that the defendant either knew that the representation
       was false or did not believe it to be true or that the defendant made the
       representation recklessly without knowing whether it was true or false; (5) that the
       plaintiff did not know that the representation was false when made and was justified
       in relying on the truth of the representation; and (6) that the plaintiff sustained
       damages as a result of the representation.

Hodge v. Craig, 382 S.W.3d 325, 342 (Tenn. 2012); see also Diggs, 387 S.W.3d at 564.

       The Chancery Court clearly found each of the elements required to support a claim for

fraud or intentional misrepresentation under Tennessee law. These findings have preclusive effect

in this proceeding and lead the Court to conclude that the debt should be nondischargeable under

section 523(a)(2)(A). After setting forth its detailed factual findings regarding Dr. Thompson’s

misrepresentations and fraudulent conduct, the Chancery Court found that Dr. Thompson

“conveyed to Ms. Robinson an intentional misrepresentation of a material fact, that he knew of the

representation’s falsity at the time he made it, that Ms. Robinson sustained injury as a result of

reasonable reliance on said representation, and that Dr. Thompson’s misrepresentations made to

Ms. Robinson involved a past or existing fact, or a promise of future action with no present intent

to perform.” [Doc. No. 41-1, at 8]. The Chancery Court further found that Dr. Thompson’s “breach

of contract, fraud, misrepresentation and conversion” were a “direct and proximate cause” of the




                                                17
Case 4:19-ap-01035-SDR          Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                 Desc
                                Main Document    Page 18 of 30


compensatory damages and that his actions warranted the imposition of punitive damages. [Id. at

8-12].

         In opposing summary judgment, Dr. Thompson argues that the Chancery Court’s finding

with respect to the element of reliance “seems insufficient” to sustain a claim for

nondischargeability under section 523(a)(2)(A). [Doc. No. 44-1, at 6]. First, Dr. Thompson appears

to argue that the Chancery Court’s finding that Ms. Robinson sustained injury as a result of

reasonable reliance on Dr. Thompson’s misrepresentation should not have preclusive effect

because the standard under section 523(a)(2)(A) is one of justifiable reliance. [Id.]. Second, Dr.

Thompson argues that the Chancery Court’s findings with respect to the element of reliance are

“conclusory . . . with no foundation.” [Id.].

         The Court disagrees in both respects. First, the Chancery Court’s legal conclusion that Ms.

Robinson reasonably relied on Dr. Thompson’s misrepresentation is legally sufficient to support a

finding of justifiable reliance under section 523(a)(2)(A). “Reasonable reliance” is defined in terms

of what a general, reasonable person would understand, whereas “justifiable reliance” is an

“individual standard” relying on the particular circumstances of each case and under which “a

person is justified in relying on a factual representation without conducting an investigation, so

long as the falsity of the representation would not be patent upon cursory examination.” Field v.

Mans, 516 U.S. 59, 60, 116 S. Ct. 437, 133 L. Ed. 2d 351 (1995). The difference between the two

standards is that reasonable reliance is objective whereas justifiable reliance is subjective. Wilhelm

v. Finnegan (In re Finnegan), 428 B.R. 449, 455 (Bankr. N.D. Ohio 2010). To prove justifiable

reliance, a creditor must demonstrate “that they actually relied on [a debtor’s] representations and,

based upon the facts and circumstances known to them at the time, that their reliance was




                                                 18
Case 4:19-ap-01035-SDR          Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                   Desc
                                Main Document    Page 19 of 30


justifiable.” Jenkins v. Schmank (In re Schmank), 535 B.R. 243, 259 (Bankr. E.D. Tenn. 2015)

(citation omitted).

        Dr. Thompson is correct that the United States Supreme Court held in Field v. Mans that

“justifiable reliance” is the applicable standard when evaluating that element of a section

523(a)(2)(A) claim. See Field v. Mans, 516 U.S. at 73-75. However, Dr. Thompson’s argument

ignores that reasonable reliance is the higher of the two standards. In Field, the Supreme Court

specifically contrasted justifiable reliance with reasonable reliance, finding that justifiable reliance

was the “less demanding” standard. Id. at 61, 71 (explaining difference between justifiable reliance

and reasonable reliance under the common law, citing the Restatement (Second) of Torts); see also

Lamar, Archer & Cofrin, LLP v. Appling, 138 S. Ct. 1752, 1763 n.6, 201 L. Ed. 2d 102 (2018)

(noting that in contrast to the reasonable reliance standard a creditor is required to show under

section 523(a)(2)(B)(iii), a creditor is only required to make “the lesser showing of ‘justifiable

reliance’” under section 523(a)(2)(A)); Knoxville TVA Employees Credit Union v. Houghton (In

re Houghton), No. 3:18-cv-27, 2018 WL 3381506, at *3 (E.D. Tenn. July 10, 2018) (“Justifiable

reliance is a less demanding standard than reasonable reliance . . . .”). Thus, although in this case

the Chancery Court found that Ms. Robinson proved the higher standard of reasonable reliance,

the Court fails to see how this point helps Dr. Thompson’s case.

        The Court also disagrees with Dr. Thompson’s argument that the Chancery’s Court’s

findings with respect to reliance are conclusory. Dr. Thompson incorrectly contends that the

Chancery Court made only one mention of reliance in its judgment. [Doc. No. 44-1, at 6]. In point

of fact, the Chancery Court made three specific findings which use the word “reliance.” [Doc. No.

41-1, at 3, ¶ 5; 6-7, ¶ 1; and 8, ¶ 6]. Notwithstanding, Dr. Thompson’s argument relies on simply

taking the Chancery Court’s legal conclusion out of context as if that were the only finding the



                                                  19
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                  Desc
                               Main Document    Page 20 of 30


Chancery Court made on the matter. Legal conclusions are by their nature conclusory. However,

a review of the entire judgment shows that the Chancery Court also made several other specific

factual findings and legal conclusions that speak to Ms. Robinson’s reliance on Dr. Thompson’s

fraudulent conduct and intentional misrepresentations.

       For example, the Chancery Court found that Dr. Thompson had agreed to pay Ms.

Robinson an equal salary and “divide equally the net profits of the clinic” and had “at all times

assured [her] that he would commit their agreement to a formal writing.” [Id. at 3]. The Chancery

Court found that “[b]ased on this verbal understanding, and in reasonable reliance thereon, Ms.

Robinson continued to build her pain management practice, ultimately managing to build that

practice into a very financially profitable business” that “became responsible for approximately

ninety-five percent . . . of the income generated by the clinic.” [Id.]. The Chancery Court found

that Dr. Thompson created TWC with himself as the sole member while she was away from work

for a week to undergo surgery and that he “proceeded to operate the . . . business as his own.” [Id.].

Throughout 2008 and 2009, Dr. Thompson “continued . . . to assure Ms. Robinson that they were

still ‘partners’ and that they would share the net profits of the business equally.” [Id. at 4]. When

Ms. Robinson confronted Dr. Thompson to reduce their agreement to writing, he suggested they

both meet with his attorney, who falsely told Ms. Robinson that “as an acute nurse practitioner,

[she] was legally prohibited from having an ownership interest in TWC.” [Id.]. The Chancery

Court found that “Dr. Thompson employed the erroneous legal advice of his attorney in an effort

to deceive Ms. Robinson into believing her partial ownership of TWC would be illegal and, having

done so, began a pattern of conduct intended to keep Ms. Robinson at TWC for a fraction of the

compensation to which they had originally agreed.” [Id. at 11-12].




                                                 20
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                Desc
                               Main Document    Page 21 of 30


       Dr. Thompson offered to pay Ms. Robinson one percent of the net profits, which she

refused to accept. The Chancery Court found that based on Dr. Thompson’s representations, Ms.

Robinson nevertheless “expected she would receive a generous hike in salary beginning in October

[2009]” but her salary was never increased, causing her eventually to move her practice from

TWC. [Id. at 5-6]. The Chancery Court found that Dr. Thompson had “engaged in a pattern of

fraud and misrepresentation in order to deprive” Ms. Robinson of her share and that he had

“maliciously . . . induce[d]” her to “remain at TWC and to both build and manage a highly

successful pain management practice . . . with no intent to follow through with [their] agreement.”

[Id. at 7, 11]. These findings are sufficient for this Court to determine that Ms. Robinson actually

relied on Dr. Thompson’s misrepresentations and that based upon the facts and circumstances

known to her at the time, her reliance was justifiable. See In re Schmank, 535 B.R. at 259.

       Because Ms. Robinson’s countercomplaint in the Chancery Court alleged facts sufficient

to plead fraud and intentional misrepresentation under Tennessee law, the elements of which fit

within the requirements of section 523(a)(2)(A), and the Chancery Court made specific findings

of fact and conclusions of law that Dr. Thompson obtained money or property from Ms. Robinson

through fraud and intentional misrepresentation of a material fact, that at the time he made the

misrepresentation Dr. Thompson knew it to be false, that Ms. Robinson reasonably relied on the

misrepresentation, and suffered loss as a proximate cause of such reliance, this Court does not need

to redetermine those facts. Those findings have already been made, and the Court finds that the

doctrine of collateral estoppel establishes that the debt owed by Dr. Thompson is nondischargeable

under section 523(a)(2)(A). Ms. Robinson has met her burden to prove that there is no genuine

dispute as to the material facts comprising the elements of a nondischargeable claim under section

523(a)(2)(A) and that she is entitled to judgment as a matter of law.



                                                21
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                   Desc
                               Main Document    Page 22 of 30



           C. Section 523(a)(4)

       Ms. Robinson next contends that Dr. Thompson’s debt arising from the Chancery Court

judgment is nondischargeable under 11 U.S.C. § 523(a)(4). Dr. Thompson counters that the

Chancery Court made insufficient findings with respect to whether an express trust relationship

existed between Ms. Robinson and Dr. Thompson.

       Section 523(a)(4) provides in relevant part that, “[a] discharge under section . . . 727 of this

title does not discharge an individual debtor from any debt . . . (4) for fraud or defalcation while

acting in a fiduciary capacity, embezzlement, or larceny. . . .” 11 U.S.C. § 523(a)(4). The Court

looks to federal common law to determine the meaning of the terms in section 523(a)(4). Rice v.

Morse (In re Morse), 524 B.R. 774, 793 (Bankr. E.D. Tenn. 2015) (citations omitted). Within the

scope of section 523(a)(4) embezzlement is “the fraudulent appropriation of property by a person

to whom such property has been entrusted or into whose hands it has lawfully come.” Brady v.

McAllister (In re Brady), 101 F.3d 1165, 1172-73 (6th Cir. 1996) (citation omitted). “Larceny is

also the fraudulent misappropriation of funds; however, it differs from embezzlement because

possession of the property was never lawful.” Long v. Piercy (In re Piercy), No. 3:18-ap-3043-

SHB, 2019 WL 3943668, at *7 (Bankr. E.D. Tenn. Aug. 20, 2019) (citing First Nat’l Bank v.

Simerlein (In re Simerlein), 497 B.R. 525, 537 (Bankr. E.D. Tenn. 2013)).

       Finally, section 523(a)(4) provides that a debtor is not discharged from any debt for fraud

or defalcation while acting in a fiduciary capacity. 11 U.S.C. § 523(a)(4). Fraud or defalcation

while acting in a fiduciary capacity “encompasses both embezzlement and larceny, as well as the

failure to properly account for any funds, but may only be the basis for a nondischargeable debt if

the plaintiff proves ‘(1) a pre-existing fiduciary relationship; (2) breach of that relationship; and

(3) resulting loss.’” In re Piercy, 2019 WL 3943668, at *7 (quoting Patel v. Shamrock


                                                 22
Case 4:19-ap-01035-SDR              Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                            Desc
                                    Main Document    Page 23 of 30


Floorcovering Servs., Inc. (In re Patel), 565 F.3d 963, 968 (6th Cir. 2009); see also Bd. of Trustees

of the Ohio Carpenters’ Pension Fund v. Bucci (In re Bucci), 493 F.3d 635, 639 (6th Cir. 2007)).

In Bucci, Sixth Circuit found that “the defalcation provision applies to ‘only those situations

involving an express or technical trust relationship arising from placement of a specific res in the

hands of the debtor.’” In re Bucci, 493 F.3d 635, 639-40 (6th Cir. 2007) (quoting In re Garver,

116 F.3d 176, 180 (6th Cir. 1997).

         The Sixth Circuit has also cautioned that “the term ‘fiduciary capacity’ is narrower here

than it is in some other contexts: section 523(a)(4) covers only ‘express’ or ‘technical trusts’ and

not trusts arising out of ‘the very act of wrongdoing.’” In re Patel, 565 F.3d at 968 (quoting Davis

v. Aetna Acceptance Co., 293 U.S. 328, 333, 55 S. Ct. 151, 79 L. Ed. 393 (1934)). “It is not enough

that, by the very act of wrongdoing out of which the contested debt arose, the bankrupt has become

chargeable as a trustee ex maleficio. He must have been a trustee before the wrong and without

reference thereto.” Com. of Ky. ex rel. Gorman v. Kinnard, 1 F.3d 1240 (Table), 1993 WL 300425,

at *2 (6th Cir. 1993) (citation omitted). In order to demonstrate the existence of an express or

technical trust, a creditor must prove that there was: “(1) an intent to create a trust; (2) a trustee;

(3) a trust res; and (4) a definite beneficiary.” In re Bucci, 493 F.3d 635, 640 (internal quotation

omitted).

         In this case, Ms. Robinson’s argument on summary judgment focuses on whether the

Chancery Court’s findings established fraud or defalcation while acting in a fiduciary capacity. 5

Dr. Thompson contends that the Chancery Court’s findings do not establish the existence of an




5
  Aside from quoting the statute, Ms. Robinson makes no separate argument in her brief or reply brief with respect to
the embezzlement or larceny prongs of section 523(a)(4). [Doc. No. 39, at 21-22; Doc. No. 45, at 8-9]. The Court,
therefore, will treat those issues as being waived for purposes of summary judgment.

                                                        23
Case 4:19-ap-01035-SDR           Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                   Desc
                                 Main Document    Page 24 of 30


“express or technical trust relationship arising from the placement of a specific res in the hands of

the debtor.” [Doc. No. 44-1, at 6].

        With respect to fraud or defalcation while acting in a fiduciary capacity, the Court agrees

with Dr. Thompson. The Chancery Court’s findings fall short of establishing the requisite express

or technical trust relationship. The Chancery Court made no findings from which this Court could

identify an intent to create a trust, a trustee, a trust res, or a definite beneficiary all of which must

have arisen prior to Dr. Thompson’s wrongdoing. In her reply brief, Ms. Robinson appears to

acknowledge that the Chancery Court made no such findings. [Doc. No. 45, at 9]. Rather, Ms.

Robinson argues that Dr. Thompson breached his common law and state law statutory duties of

loyalty and fiduciary duty to his partner. However, the Sixth Circuit has adopted a “narrow

definition of the defalcation provision and held that it does not apply to someone who merely fails

to meet an obligation under a common law fiduciary relationship.” In re Piercy, 2019 WL

3943668, at *11 (quoting Simmons Capital Advisors, Ltd. v. Bachinski (In re Bachinski), 393 B.R.

522, 532 (Bankr. S.D. Ohio 2008)); see also In re Bucci, 493 F.3d 635, 640 (6th Cir. 2007) (“[I]t

is clear in this circuit that a statute may create a trust for purposes of § 523(a)(4) if that statute

defines the trust res, imposes duties on the trustee, and those duties exist prior to any act of

wrongdoing.”); Ellsworth v. Carmichael (In re Carmichael), No. 18-50024 MPP, Adv. No. 18-

5010 MPP, 2018 WL 4201750, at *8 (Bankr. E.D. Tenn. Aug. 14, 2018) (“The fiduciary

relationship required by this provision is narrower than in some contexts; an express or technical

trust relationship is required.”).

        The Chancery Court judgment does not support a finding that there was an express or

technical trust sufficient to prove that the parties were in the type of fiduciary relationship required

to proceed under the defalcation prong of section 523(a)(4) as defined by the Sixth Circuit.



                                                   24
Case 4:19-ap-01035-SDR          Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                   Desc
                                Main Document    Page 25 of 30


Accordingly, the Court will deny Ms. Robinson’s motion for summary judgment for

nondischargeability under section 523(a)(4).

       Given the Court’s analysis above, the Court is inclined to grant summary judgment to Dr.

Thompson on the section 523(a)(4) claim despite the fact that he has not moved for summary

judgment. Federal Rule of Civil Procedure 56(f) provides that, “[a]fter giving notice and a

reasonable time to respond, the court may . . . grant summary judgment for a nonmovant.” Fed. R.

Civ. P. 56(f); Fed. R. Bankr. P. 7056. As to the section 523(a)(4) claim only, the Court is inclined

to grant Dr. Thompson summary judgment and dismiss that claim. In keeping with the

requirements of Rule 56(f), the Court will postpone the trial scheduled for April 20, 2020, as well

as all trial related deadlines, and will give Ms. Robinson until April 24, 2020, in which to file a

responsive brief if she wishes to proceed to trial on her section 523(a)(4) claim.

           D. Section 523(a)(6)

       Finally, Ms. Robinson contends that the debt owed to her by Dr. Thompson is

nondischargeable under 11 U.S.C. § 523(a)(6). [Doc. No. 39, at 22]. Section 523(a)(6) provides

that a debt that is both willful and malicious is nondischargeable. See 11 U.S.C. § 523(a)(6). “[T]he

judgment must be for an injury that is both willful and malicious. The absence of one creates a

dischargeable debt.” Markowitz v. Campbell (In re Markowitz), 190 F.3d 455, 463 (6th Cir. 1999).

The elements of a claim under section 523(a)(6) are that: “(1) the debtor’s conduct was willful and

malicious, (2) [the creditor] suffered an invasion of [its] legal rights or to the legal rights to [its]

property, and (3) the invasion was caused by the debtor’s conduct.” Nat’l Sign and Signal v.

Livingston, 422 B.R. 645, 653 (W.D. Mich. 2009) (citing CMEA Title Agency, Inc. v. Little (In re

Little), 335 B.R. 376, 383 (Bankr. N.D. Ohio 2005)). A creditor bears the burden of demonstrating

a claim under section 523(a)(6) by a preponderance of the evidence. See Steier v. Best (In re Best),


                                                  25
Case 4:19-ap-01035-SDR          Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                   Desc
                                Main Document    Page 26 of 30


109 F. App’x. 1, 4 (6th Cir. 2004). Such exceptions to discharge are “strictly construed against

creditors.” Id. However, once a creditor establishes a prima facie case, “the burden shifts to the

[debtor] to present credible evidence that a defense to the liability exists.” JP Morgan Chase Bank,

N.A. v. Zwosta (In re Zwosta), 395 B.R. 378, 382 (B.A.P. 6th Cir. 2008).

       The U.S. Supreme Court has addressed the meaning of “willful” within the context of

section 523(a)(6). Kawaauhau v. Geiger, 523 U.S. 57, 118 S. Ct. 974, 140 L. Ed. 2d 90 (1998). As

summarized by the Sixth Circuit:

               The Court held that “willful” means “voluntary,” “intentional,” or “deliberate.” As
       such, only acts done with the intent to cause injury—and not merely acts done
       intentionally—can cause willful and malicious injury. The Court explained its holding by
       discussing the importance of context:

                    The word “willful” in (a)(6) modifies the word “injury,” indicating
           that nondischargeability takes a deliberate or intentional injury, not merely
           a deliberate or intentional act that leads to injury. Had Congress meant to
           exempt debts resulting from unintentionally inflicted injuries, it might have
           described instead “willful acts that cause injury.” Or, Congress might have
           selected an additional word or words, i.e., “reckless” or “negligent,” to
           modify “injury.” Moreover, as the Eighth Circuit observed, the (a)(6)
           formulation triggers in the lawyer’s mind the category “intentional torts,”
           as distinguished from negligent or reckless torts. Intentional torts generally
           require that the actor intend “the consequences of an act,” not simply “the
           act itself.”

In re Markowitz, 190 F.3d at 464 (quoting Geiger, 523 U.S. at 61–62, 118 S. Ct. at 977) (internal

citations omitted).

       Following the lead of the Supreme Court in Geiger, the Sixth Circuit held that “unless ‘the

actor desires to cause consequences of his act, or . . . believes that the consequences are

substantially certain to result from it,’ . . . he has not committed a ‘willful and malicious injury’ as

defined under § 523(a)(6).” Id. Further, ‘“[t]o find that a debtor intended to cause the consequences

of his act or believed that the consequences were substantially certain to result from his act, it is

necessary to look into the debtor’s mind, subjectively.’” Gabel v. Olson (In re Olson), 355 B.R.

                                                  26
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                    Desc
                               Main Document    Page 27 of 30


660, 665 (Bankr. E.D. Tenn. 2006) (quoting Monsanto Co. v. Wood (In re Wood), 309 B.R. 745,

753 (Bankr. W.D. Tenn. 2004)).

       Proof of willful behavior must often be demonstrated through the use of circumstantial

evidence. See In re Jones, 276 B.R. at 802. The bankruptcy court in In re Jones noted that “willful”

behavior can “be indirectly established by the creditor demonstrating the existence of two facts:

(1) the debtor knew of the creditor’s lien rights; and (2) the debtor knew that his conduct would

cause injury to those rights.” Id. As another bankruptcy court in this Circuit has observed, “[t]he

willfulness element is designed to separate negligent or inadvertent acts from deliberate and

intentional ones, and to ensure that the conduct in question falls within the ambit of an intentional

tort.” W. Michigan Cmty. Bank v. Wierenga (In re Wierenga), 431 B.R. 180, 185 (Bankr. W.D.

Mich. 2010).

       A malicious injury occurs “when a person acts in conscious disregard of [his] duties or

without just cause or excuse.” In re Jones, 276 B.R. at 803 (citing Gonzalez v. Moffitt (In re

Moffitt), 254 B.R. 389, 396 (Bankr. N.D. Ohio 2000)). A finding of maliciousness does not require

a determination of ill-will or specific intent. See Monsanto Co. v. Trantham (In re Trantham), 304

B.R. 298, 308 (B.A.P. 6th Cir. 2004). In addition, “malice does not require any ill will or specific

intent to do harm, only to do an act without just cause or excuse, but that is beyond negligence or

recklessness.” In re Wierenga, 431 B.R. at 185. The Sixth Circuit has also cautioned that:

       the injury must invade the creditor’s legal rights. Section 523(a)(6)’s term “willful
       . . . means a deliberate or intentional invasion of the legal rights of another, because
       the word ‘injury’ usually connotes legal injury (injuria) in the technical sense, not
       simply harm to a person.” The conduct “must be more culpable than that which is
       in reckless disregard of creditors’ economic interests and expectancies, as
       distinguished from . . . legal rights. Moreover, knowledge that legal rights are being
       violated is insufficient to establish malice . . . .

In re Best, 109 F. App’x at 6 (internal quotations and citations omitted).



                                                 27
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                 Desc
                               Main Document    Page 28 of 30


       In this case, Ms. Robinson’s state court countercomplaint plead “fraud/misrepresentation”

and conversion. [Doc. No. 41-3, at 16-17]. The Court has previously addressed the fraud and

intentional misrepresentations aspects of Dr. Thompson’s conduct as they relate to Ms. Robinson’s

section 523(a)(2)(A) claim. Courts have observed that allegations stating a claim for relief under

section 523(a)(2)(A) may also state a claim for relief under section 523(a)(6). Woodbourne Invs.,

LLC v. Boyd (In re Boyd), No. 17-50593 MPP, 2019 WL 948347, at *11 (Bankr. E.D. Tenn. Feb.

22, 2019) (citing Weiss v. Alicea (In re Alicea), 230 B.R. 492, 507 (Bankr. S.D.N.Y. 1999) (“[T]he

provisions of § 523(a)(2)(A) and § 523(a)(6) are not mutually exclusive”) (collecting cases)). The

additional requirement of malice under section 523(a)(6) means substantially the same thing under

the Bankruptcy Code as it does under Tennessee law. See In re Thomas, No. 16-00260-K, 2018

WL 6990593, at *5 (Bankr. W.D. Tenn. Oct. 18, 2018) (“If there is a difference in the meaning of

malice in Tennessee and the Bankruptcy Code, it is far too subtle for this Court to find.”).

       As for conversion, it is defined under Tennessee law as “the appropriation of tangible

property to a party’s own use and benefit in exclusion or defiance of the owner’s rights.” Thompson

v. Thompson, No. W2008-00489-COA-R3-CV, 2009 WL 637289, at *14 (Tenn. Ct. App. Mar. 12,

2009). Mere proof of conversion is not sufficient to satisfy the requirements of section 523(a)(6).

See In re Jones, 276 B.R. at 801. “[W]hile they do appreciably overlap, liability for conversion

does not automatically equate with the existence of a nondischargeable debt under § 523(a)(6).”

Superior Metal Prods. v. Martin (In re Martin), 321 B.R. 437, 441 (Bankr. N.D. Ohio 2004).

Whether an act of conversion constitutes a willful and malicious injury within the scope of section

523(a)(6) depends upon whether the party intended to cause the harm or was substantially certain

that such harm would occur. Sweeney v. Lombardi (In re Lombardi), 263 B.R. 848, 853 (Bankr.

S.D. Ohio 2001).



                                                28
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                Desc
                               Main Document    Page 29 of 30


        Dr. Thompson argues that the Chancery Court made “inadequate” findings that he acted

maliciously. [Doc. No. 44-1, at 7]. The Court disagrees and concludes that the Chancery Court’s

findings are more than adequate to support a finding of willful and malicious injury under section

523(a)(6). Dr. Thompson’s argument again focuses on the Chancery Court’s legal conclusion in

isolation from the rest of the court’s findings. A review of those findings shows that the Chancery

Court repeatedly referenced the intentional, willful, and malicious nature of Dr. Thompson’s

conduct. In awarding punitive damages, the Chancery Court specifically found that Dr. Thompson

“acted intentionally, fraudulently, and maliciously to induce Ms. Robinson to remain at TWC and

to both build and manage a highly successful pain management practice based on an agreement

that [she] would share equally with [him] the net profits of TWC, with no intent to follow through

with that agreement.” [Doc. No. 41-1, at 11]. The Chancery Court clearly found that, given the

extent of Dr. Thompson’s fraud and misconduct, his conduct was purposefully designed to deprive

Ms. Robinson of money and property rightfully due to her. Dr. Thompson was aware of Ms.

Robinson’s right, per their agreement, to one half of the net proceeds of the business plus salary

and benefits and knew that his conduct would cause injury to those rights. See In re Jones, 276

B.R. at 802. The Chancery Court found that Dr. Thompson’s actions were “motivated solely by

greed.” [Doc. No. 41-1, at 11]. Indeed, Dr. Thompson has never provided an innocent justification

for his actions.

        Based on the Chancery Court’s specific findings of fact and conclusions of law as stated

above, the Court concludes that the doctrine of collateral estoppel establishes that the debt owed

by Dr. Thompson to Ms. Robinson is also nondischargeable under section 523(a)(6). Ms. Robinson

has met her burden to prove that there is no genuine dispute as to a material fact and that she is

entitled to judgment as a matter of law with respect to section 523(a)(6).



                                                29
Case 4:19-ap-01035-SDR         Doc 46 Filed 04/03/20 Entered 04/03/20 15:06:19                 Desc
                               Main Document    Page 30 of 30



   VI.     Conclusion

       For the reasons stated above, the Court finds that there is no genuine dispute as to any

material fact and that Ms. Robinson is entitled to judgment as a matter of law on her claims that

the debt owed to her by Dr. Thompson is nondischargeable pursuant to 11 U.S.C. §§ 523(a)(2)(A)

and (a)(6). The Court finds, however, that Ms. Robinson is not entitled to summary judgment with

respect to her claims under 11 U.S.C. § 523(a)(4). Although Dr. Thompson has not moved for

summary judgment, based on the Court’s analysis above, the Court is inclined to enter summary

judgment in favor of Dr. Thompson on Ms. Robinson’s section 523(a)(4) claim pursuant to Federal

Rule of Civil Procedure 56(f) and Federal Rule of Bankruptcy Procedure 7056. In addition to the

reasons stated above and having determined that the debt owed by Dr. Thompson is

nondischargeable, the Court does not ascertain that it can grant Ms. Robinson any greater relief

than is granted herein. Accordingly, the Court hereby postpones the trial scheduled for April 20,

2020, as well as all trial-related deadlines. The Court will give Ms. Robinson until April 24, 2020,

in which to file a responsive brief if she wishes to proceed to trial on her section 523(a)(4) claim.

If no response is filed, the Court will dismiss the section 523(a)(4) claim and close this adversary

proceeding.

       A separate order and judgment will enter.

                                               ###




                                                 30
